

Exhibit 10.11
EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT
This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is entered into this _____ day of _________________, 20__, by
Under Armour, Inc. (together with its affiliates, the “Company”) and
______________________________ (“Employee”).
EXPLANATORY NOTE
Employee recognizes that Employee has had or will have access to confidential
business information during the course of his or her employment, the improper
disclosure or use of which during or after Employee’s employment would create
unfair competition and would likely cause substantial loss and harm to the
Company. Employee may also be provided specialized training by the Company and
be responsible for generating and/or maintaining the goodwill of the Company
with its Customers, Suppliers, employees and others. Employee further
acknowledges that employment or continued employment with the Company is based
on Employee’s agreement to abide by the covenants contained herein.
NOW THEREFORE, in consideration of Employee’s employment or continued employment
with the Company and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the Parties agree as follows:
1.Confidentiality. Employee acknowledges Employee’s fiduciary duty and duty of
loyalty to the Company, and the obligations arising from them not to disclose
business information provided or acquired on a confidential basis. Further,
Employee acknowledges that the Company, in reliance on this Agreement, will
provide Employee access to trade secrets, customers, proprietary data and/or
other Confidential Information. Employee agrees to retain this information as
confidential and not to use this information for Employee’s personal benefit or
the benefit of anyone other than the Company or to disclose it to any third
party, except when required to do so to properly perform duties for the Company.
Further, as a condition of employment, during the time Employee is employed by
the Company and continuing after any termination of Employee’s employment,
Employee agrees to protect and hold in a fiduciary capacity for the benefit of
the Company all Confidential Information, as defined below, unless Employee is
required to disclose Confidential Information pursuant to the terms of a valid
and effective order issued by a court of competent jurisdiction or a
governmental authority. In the event that Employee receives an order or other
legal demand, such as a subpoena, discovery request, or order of a court or
other body having jurisdiction over such matter, to produce any Confidential
Information or other information concerning the Company, Employee agrees to
promptly provide the Company with written notice of such subpoena, order, demand
or discovery request so that the Company may timely move to quash if
appropriate. Employee shall use Confidential Information solely for the purpose
of carrying out those duties assigned to Employee and not for any other purpose.
The disclosure of Confidential Information to Employee shall not be construed as
granting to Employee any license under any copyright, trade secret, or right of
ownership or any other right to use the Confidential Information whatsoever.
(a)    For purposes of this Agreement, “Confidential Information” shall mean all
information concerning the Company’s business that is not generally known to the
public and which became known to the Employee in the course of or by virtue of
employment with the Company.







--------------------------------------------------------------------------------




Confidential Information shall include, but shall not be limited to designs,
drawings, formulas, processes, methods, techniques, systems, models, samples,
prototypes, contracts, reports, letters, notes, intellectual property, trade
secrets and/or know-how, technical information, financial information and
metrics (whether historical, projections or forecasts), and information
concerning advertising, pricing, costs, business planning, operations,
procedures, services, potential services, products, potential products, products
under development, production, purchasing, marketing, sales, personnel
(including identities, contact information, skills, performance, salary and
benefits of other employees), customers, suppliers, or other information of the
Company; any papers, data, records, devices, equipment, compilations, invoices,
customer or supplier lists or contact information, compilations of names and
addresses, or documents of the Company; any confidential information or trade
secrets of any third party provided to the Company in confidence or subject to
other use or disclosure restrictions or limitations; and any other information,
written, oral, electronic, or retained in Employee’s memory, whether existing
now or at some time in the future, whether pertaining to current or future
developments or prospects, and whether created, revealed or accessed during the
Employee’s employment, which pertains to the Company’s affairs or interests or
with whom or how the Company does business. The Company acknowledges and agrees
that Confidential Information shall not include information which is or becomes
publicly available other than as a result of a disclosure by the Employee or
through other wrongful means.
(b)    Employee shall promptly notify the Company if he or she has reason to
believe that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.
(c)    All physical or otherwise transferrable items containing Confidential
Information, including, but not limited to documentary, electronic or other
recorded versions of any Confidential Information, shall remain the exclusive
and confidential property of the Company and shall be immediately returned,
along with any copies or notes that Employee made thereof or therefrom, to the
Company when Employee ceases employment with the Company. Employee further
agrees to immediately return upon request by the Company copies of any
Confidential Information contained on Employee’s home computer, portable
computer or other data storage device (including but not limited to cell phones,
zip drives, PDAs, iPads, etc.). Employee agrees to delete or destroy all copies
of Confidential Information that are stored on any devices, networks, storage
locations or media not owned by the Company and in Employee’s possession or
control. Employee also agrees to allow the Company, in its discretion at the
termination of Employee’s employment and thereafter upon reasonable notice and
for reasonable cause, access to any home computer, portable computer or other
data storage device maintained by Employee, including but not limited to, for
the purpose of determining whether said Confidential Information has been
misappropriated. Employee further acknowledges that all documents and records
relating to Company business, including but not limited to those that he or she
prepares or assists in preparing during employment with the Company, belong to
the Company and Employee agrees to promptly return them and all other property
belonging to the Company, upon the termination of Employee’s employment.
Additionally any personal mobile device used to perform work for the Company or
on the Company’s behalf is subject to the Company’s Bring Your Own Device to
Work Policy and thus subject to the Company’s right to remove any Confidential
Information from those devices as more specifically described in the Bring Your
Own Device to Work Policy.


2

--------------------------------------------------------------------------------




2.    Ownership of Works for Hire.
(a)    Employee agrees that any inventions, ideas, developments, methods,
improvements, discoveries, innovations, software, works of authorship and any
other intangible property, whether patentable or not, that are developed (in
whole or in part), considered, contemplated or reduced to practice by Employee
or under his or her direction or jointly with others during his or her
employment with the Company, whether or not during normal working hours or on
the premises of the Company, shall be considered “Works for Hire” for the
exclusive use by and benefit of the Company. Employee will make full and prompt
disclosure to the Company of all such Works for Hire. Regardless of such
disclosure, the Company shall own all rights to any Works for Hire, including
without limitation all related patent rights and copyrights, items and
developments that are subject to being patented and copyrighted, and the right
to market (or not to market) any such property, and Employee agrees to assign
and does hereby assign to the Company (or any person or entity designated by the
Company) all his or her rights, title and interest in and to all Works for Hire
and all related patents, patent applications, copyrights and copyright
applications.
(b)    Employee agrees to cooperate fully with the Company, both during and
after his or her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Works for Hire. Employee shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney that the Company may deem necessary or desirable
in order to protect its rights and interests in any Works for Hire.
(c)    The Employee specifically acknowledges that his or her compensation and
benefits constitute full payment for any Works for Hire and waives any claim of
right to such Works for Hire, which Employee further acknowledges belong
entirely to the Company.
(d)    The Company may, at its election and in its discretion, waive and/or
relinquish any of its rights of ownership and royalties with respect to any
Works for Hire, by agreeing to do so in a written instrument executed by the
Company.
3.    Definitions. For purposes of this Agreement, the following terms have the
meanings defined below.
(a)    “Competitor Businesses” shall mean any business that at the time the
Company seeks to enforce this covenant:
(1)    competes with the Company in the business of premium branded performance
athletic (a) apparel, (b) footwear, (c) equipment and/or (d) accessories
(including, for example, and not by way of limitation, companies such as Nike,
Adidas, Reebok, lululemon, Columbia, New Balance, Brooks, Puma or other premium
athletic brands); or
(2)    competes with any other line of business that the Company is involved
with at the time of Employee’s termination and in relation to which line of
business Employee had access to and/or knowledge of Confidential Information or
had engaged in establishing goodwill for the Company with its Customers or
Suppliers.


3

--------------------------------------------------------------------------------




(b)    “Customer” shall mean any individual, business, or entity that (a)
purchased products or services from the Company within the final twelve (12)
months of Employee’s employment; and (b) Employee had business contact with or
provided services to, whether individually or with others, on behalf of the
Company during the final twelve (12) months of Employee’s employment.
“Prospective Customer” shall mean any individual, business, or entity that
Employee solicited or pursued, or assisted in soliciting or pursuing within the
final twelve (12) months of Employee’s employment for the purpose of selling
products or services of the Company. Customers or Prospective Customers include,
but are not limited to wholesale distribution channels, which include
independent and specialty retailers, institutional athletic departments, leagues
and teams, national and regional sporting goods chains and department store
chains.
(c)    “Supplier” shall mean any individual, business, or entity (a) from whom
the Company purchased products or services within the final twelve (12) months
of Employee’s employment; and (b) with whom Employee had business contact and
obtained products and services on behalf of the Company during the final twelve
(12) months of Employee’s employment. “Prospective Supplier” shall mean any
individual, business, or entity with whom Employee had business contact with and
from whom Employee sought to obtain products or services from on behalf of the
Company in the final twelve (12) months of Employee’s employment. Suppliers or
Prospective Suppliers include but are not limited to consultants, vendors,
factories, and mills.
4.    Non-Competition. Employee hereby covenants and agrees that at no time
during the Employee’s employment with the Company and for a period of one (1)
year immediately following termination of Employee’s employment with the
Company, whether voluntary or involuntary (the “Restricted Period”), shall
Employee, without the prior written consent of the Company:
(a)    directly or indirectly work for, be contracted to or contract with, or
provide strategic advice to a Competitor Business in a capacity that is the same
as or similar to the capacity in which Employee worked for the Company and/or in
a capacity in which Employee’s knowledge of the Company’s Confidential
Information, and/or previous establishment of goodwill for the Company with its
Customers or Suppliers, would be of value in Employee’s work for the Competitor
Business; or
(b)    compete with the Company directly or indirectly as employee, principal,
agent, contractor, or otherwise in the sale or licensing of any products or
services that at the time the Company seeks to enforce this Agreement, are
competitive with the products or services developed, marketed, or sold by the
Company and about which products and services Employee’s knowledge of the
Company’s Confidential Information and/or previous establishment of goodwill
with Customers or Suppliers would be of value in competing with the Company.
5.    Non-Solicitation and Non-Interference. Employee hereby covenants and
agrees that at no time during the Restricted Period shall the Employee:
(a)    directly or indirectly solicit or influence, or contact for purposes of
soliciting or influencing, any Customer or Supplier, or Prospective Customer or
Supplier, to terminate or adversely modify its relationship with the Company or
to do business with a Competitor Business instead of the Company, nor shall
Employee assist others in any such soliciting, influencing, contacting,
communicating, or otherwise diverting such business; or


4

--------------------------------------------------------------------------------




(b)    directly or indirectly interfere with any transaction, agreement or
business relationship in which the Company was involved during the Employee’s
employment with the Company and about which Employee is aware because of his/her
employment with the Company; or
(c)    directly or indirectly solicit or induce any then-current employee of the
Company that the Employee worked with or came to know as a result of Employee’s
employment with the Company, to leave employment with the Company, or interfere
in any way with such employment, and will not participate in the hiring of any
such employee, including, without limitation, by identifying or targeting the
Company’s employees for that purpose and/or engaging them in new employment.
Employee further agrees not to contact any such employee of the Company or to
cause the employee to be contacted for the purpose or foreseeable effect of
causing or inducing the employee to leave the Company’s employment; or
(d)    act in any way, directly or indirectly, with the purpose or effect of
soliciting, diverting or taking away any Customer or Supplier of the Company.
6.    Additional Consideration. As additional consideration for the
Non-Competition obligations described in Paragraph 4 above, should the Company
pursuant to those obligations require Employee to refrain from accepting
employment or other work he or she has been offered that the Company, in its
discretion, believes would violate Employee’s obligations, the Company shall pay
Employee an amount equal to sixty percent (60%) of Employee’s weekly base pay as
of the date of Employee’s termination from the Company (“Non-Competition
Payment”). The Non-Competition Payment shall begin when the Company advises
Employee of its belief that the proposed employment would violate the Employee’s
non-compete obligations and shall continue throughout the remaining duration of
the Restricted Period. The Non-Competition Payment shall be paid in accordance
with the Company’s customary pay practices in effect at the time each payment is
made, and shall be reduced by (a) the amount of severance, if any, that Employee
receives from the Company; and (b) the amount of any pay received during the
Restricted Period from employment in any capacity to the extent that any such
salary exceeds forty percent (40%) of Employee’s base pay as of the date of
Employee’s termination from employment, annualized or pro-rated to correspond
with the remaining portion of the Restricted Period following the job offer. (By
way of example, assuming an Employee’s remaining Restricted Period following a
job offer is six (6) months and that his or her base pay at the time of
termination was $100,000, the Non-Competition Payment would not be reduced
unless the salary earned by the Employee during the Restricted Period exceeded
$20,000. In the event the salary earned during the Restricted Period exceeds
this threshold, the Non-Competition Payment will be reduced, or eliminated, pro
rata.).
7.    Notification of New Employment. Employee acknowledges and agrees that for
a period of one (1) year following the date of termination of Employee’s
employment with the Company, Employee will inform the Company, prior to the
acceptance of any job or any work as an independent contractor, of the identity
of any new employer or other entity to which Employee is providing consulting or
other services, along with Employee’s starting date, title, job description,
salary, and any other information that the Company may reasonably request to
confirm Employee’s compliance with the terms of this Agreement. Failure to
provide all of this information to the Company may result in forfeiture of the
Non-Competition Payment described above.


5

--------------------------------------------------------------------------------




8.    Reasonableness of Restrictions. Employee acknowledges and represents that
he or she fully understands this Agreement and has had the opportunity to have
it explained by legal counsel of his or her choosing. Employee acknowledges that
the restrictions imposed by this Agreement are fair and reasonably required for
the protection of the Company and its legitimate business interests, and will
not preclude Employee from becoming gainfully employed following the
termination, for any reason, of Employee’s employment with the Company. Employee
acknowledges that these covenants have substantial and immeasurable value to the
Company.
9.    NOTICE OF IMMUNITY UNDER THE DEFEND TRADE SECRETS ACT.  Employee is hereby
notified in accordance with the Defend Trade Secrets Act of 2016 that Employee
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that:
(a)    Is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of the law; or
(b)    Is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.
Employee is further notified that if Employee files a lawsuit for retaliation by
an employer for reporting a suspected violation of law, Employee may disclose
the employer’s trade secrets to Employee’s attorney and use the trade secret
information in the court proceeding if Employee: (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.
10.    Injunctive Relief. Employee acknowledges and agrees that in the event of
a violation or threatened violation of any provision of this Agreement, the
Company will sustain irreparable harm and will have the full right to seek
injunctive relief, in addition to any other available remedies.
11.    Survivability. This Agreement shall remain binding in the event of
Employee’s termination of employment with the Company for any reason.
12.    Extension. Employee further acknowledges that if Employee is found to
have violated any restriction in Paragraphs 4 or 5 above, that the time period
for such restriction will be extended by one day for each day of Employee’s
failure either to comply with said restriction or to take prompt corrective
action to make the Company whole for any breach, up to a maximum extension equal
to the original Restricted Period. In the event of such a breach, the Company
shall be entitled to the entry of an injunction enforcing the covenant for such
an extended period. The Company also shall be entitled to a preliminary
injunction, enforcing the covenant for up to such an extended period, if trial
on the merits in any pending enforcement litigation has not yet occurred or
concluded, if the covenant otherwise will lapse from expiration of the period
originally prescribed for its operation, and if the Company satisfies the
requirements warranting preliminary relief, except that the threat of
irreparable injury will be presumed from the impending lapse of the covenant.
13.    Assignment. Although Employee shall not have the right to assign this
Agreement, it is nevertheless binding on his or her heirs and executors, and on
the Company’s successors and assigns.


6

--------------------------------------------------------------------------------




14.    Governing Law and Consent to Jurisdiction. The formation, construction
and interpretation of this Agreement, including but not limited to its
enforceability, shall at all times and in all respects be governed by the laws
of the State of Maryland, without reference to its conflict-of-law rules. The
Company has the right to enforce this Agreement or pursue claims relating to it
in any forum having jurisdiction. Any legal action that Employee initiates
against the Company that relates in any way to this Agreement, including,
without limitation, for a declaratory judgment, will be brought exclusively in
the state courts of Maryland. If the Company elects to sue in Maryland for any
claim relating in any way to this Agreement, Employee agrees to waive any
defense of lack of personal jurisdiction or improper venue. Employee also agrees
that the existence of any asserted claim or cause of action he or she has or
believes he or she has against the Company, or asserted breach of duty by the
Company, whether or not based on this Agreement, shall not constitute a defense
to the enforcement by the Company of the restrictive covenants above.
15.    Severable Provisions. The provisions of this Agreement are severable,
including each of the obligations in Paragraphs 4 and 5. In the event that the
provisions of this Agreement should ever be deemed to exceed the limitations
permitted by applicable laws, Employee and the Company agree that such
provisions shall be reformed to the maximum limitations permitted by the
applicable laws. Further, any invalidity or unenforceability shall affect only
the provision or provisions deemed unenforceable, and shall not make any other
provision in this Agreement invalid or unenforceable.
16.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the specific covenants and obligations herein and
supersedes any and all negotiations, discussions and prior understandings
concerning the creation or operation of those specific covenants and
obligations. No provision of this Agreement may be changed except by written
agreement signed by both Employee and an officer of the Company.
17.    WAIVER OF JURY TRIAL. THE PARTIES WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM, COUNTERCLAIM, OR CROSSCLAIM, WHETHER IN CONTRACT OR TORT, AT
LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.
IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date first
above written.
UNDER ARMOUR, INC.
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 

EMPLOYEE


7

--------------------------------------------------------------------------------




 
 
 
 
(signature)
 
 
 
 
 
Print Name:
 







8